DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 14, 15, 33 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 as amended depends from claim 1 but also includes multiple dependent language. For the purposes of examination, the claim is treated as a multiple dependent claim.
Claim 14 recites the limitation "the chemical oxidant" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of applying art “the chemical oxidant” is interpreted to refer to “the oxidant” from claim 1.
Claim 15 recites the limitation "the hydroxide salt" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of applying art “the hydroxide salt” is interpreted to refer to “the alkali metal hydroxide or ammonium hydroxide” from claim 11.
Claim 33 does not define “M”. For the purposes of applying art the definition of “M” from claim 2 is used for claim 33. Depending claim 34 incorporates the same issue.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 6, 1:7, 2:7, 3:7, 4:7, 6:7, 8, 9, 11-16, 21-23, 25, 26, and 32-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over NELSON et al. (US 2018/0331361).
Regarding claim 1,
	NELSON teaches a method of forming a non-stoichiometric alpha-delithiated nickel oxide [0057]. The oxidant is sodium, potassium and ammonium peroxydisulfate [0057]. The nickelate precursor is Li1-aNi1+aO2 where “a” is 0.02 to 0.2 [0056]. The alpha delithiated chemical formula is LixHwNi1-aO2 where “x” is 0.02 to 0.2; “w” is 0 to 0.2; and a is 0.02 to 0.2 [0057]. The examiner notes that the alpha-delithiated material is less preferable than the beta-delithiated material. However, the alpha-delithiated material is still a cathode material [0047].
The reference does not expressly teach the claimed stoichiometric ratios. However, the stoichiometric ratios overlap the claimed ratios and are considered prima facie obvious as an overlapping range, MPEP 2144.05.I. 
The reference does not expressly teach a temperature greater than 50°C for a time required to mix the precursor and oxidant to form the alpha-delithiated nickel oxide. However, the same precursor and oxidant is used to form the same product. Temperature is a result effective variable for reaction rate according to the Arrhenius equation. Accordingly, one of ordinary skill in the art would recognize that temperature controls reaction rate as a result effective variable.  Therefore, at the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to optimize the temperature to reduce the amount of time required for the reaction to complete.
Regarding claim 2,
This claim is rejected for the same reasons as described in claim 1. The examiner notes that the additional transition metal “M” and water are not necessarily present because “z” and “n” can be zero. NELSON also teaches that water molecules are intercalated with the alpha-delithiated nickel oxide [0048].
Regarding claim 3, 
The reference does not expressly teach using a temperature of 55-85°C for a time required to mix the precursor and oxidant to form the alpha-delithiated nickel oxide. However, the same precursor and oxidant is used to form the same product. Temperature is a result effective variable for reaction rate according to the Arrhenius equation. Accordingly, one of ordinary skill in the art would recognize that temperature controls reaction rate as a result effective variable.  Therefore, at the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to optimize the temperature to reduce the amount of time required for the reaction to complete.
Regarding claims 4 and 16, 
The oxidant is sodium, potassium and ammonium peroxydisulfate [0057] (peroxydisulfate salt).
Regarding claim 6,
	The material Li1-aNi1+aO2 corresponds to the claimed chemical formula where “A” is Li.
Regarding claims 1:7, 2:7, 3:7, 4:7, and 6:7,
	As described above, the NELSON reference does not expressly teach how long the precursor and oxidant are required to react to form the alpha-delithiated nickel oxide. However, finding the time and temperature required to allow a reaction to run to completion is considered prima facie obvious because one of ordinary skill is naturally going to find conditions required for the reaction to complete. Again the Arrhenius equation can be used to manipulate temperature to change reaction speed which determines total required reaction time. 
Regarding claim 8,
	Again, the NELSON reference does not expressly teach how long the precursor and oxidant are required to react to form the alpha-delithiated nickel oxide. However, finding the time and temperature required to allow a reaction to run to completion is considered prima facie obvious because one of ordinary skill is naturally going to find conditions required for the reaction to complete. Again the Arrhenius equation can be used to manipulate temperature to change reaction speed which determines total required reaction time.
Regarding claim 9,
	NELSON teaches acid as an alternative to the peroxydisulfate [0057]. Accordingly, the method can be performed suing the peroxydisulfate without mineral acid.
Regarding claim 11,
	NELSON teaches reacting the alpha-delithiated material with a hydroxide solution (alkali salt) to form beta-delithiated material [0059]. The reference does not expressly teach mixing the hydroxide with the alpha-delithiated precursor material and oxidant. However, performing sequential steps simultaneously is considered to be changing the order of adding ingredients which is prima facie obvious, MPEP 2144.04.IV.C.
Regarding claim 12,
	NELSON teaches reacting the alpha-delithiated material with a hydroxide solution (alkali salt) to form beta-delithiated material [0060]. The reference does not teach the pH of the solution as 8-12. However, pH is a measure of concentration [H+], and concentration is a result effective variable that effects reaction speed (rate law).
Regarding claim 13,
	When only forming the alpha-delithiated material, no hydroxide solution is used.
Regarding claims 14 and 15,
	NELSON teaches reacting an alkali containing nickel oxide with oxidant (and hydroxide) but does not teach the molar ratio of the reactants. However, changing the ratio of reactants is considered equivalent to changing concentration of one of the reactants. Generally differences in concentration do not support patentability when the subject matter is encompassed by the prior art, MPEP 2144.05.II. In this instance, the change in concentration of reactants is also a result effective variable because increasing concentration will increase reaction speed (rate law). Accordingly, at the time of filing the invention it would have been prima facie obvious to change the concentration of either reactant.
Regarding claim 21,
	NELSON teaches the oxidant can be ammonium peroxydisulfate [0057] while the hydroxide solution can be potassium hydroxide [0059].
Regarding claim 22,
	NELSON teaches the hydroxide treatment can be an alkali hydroxide solution generally [0047] and the specifically teaches the use of potassium hydroxide [0059]. However, the general teaching of alkali hydroxide includes both potassium and sodium hydroxide.
Regarding claim 23,
	NELSON teaches the oxidant can be ammonium peroxydisulfate [0057].
Regarding claim 25,
	The oxidant is sodium, potassium and ammonium peroxydisulfate [0057]. The reference does not teach using a combination of oxidants. However, each of the oxidants listed are considered equivalent oxidants recognized for the same purpose. Accordingly, the combination of equivalents known for the same purpose is considered prima facie obvious, MPEP 2144.06.I.
Regarding claim 26,
	As described above, the combination of known equivalent oxidants is considered prima facie obvious. Therefore, the use of sodium peroxydisulfate and potassium peroxydisulfate is considered prima facie obvious, MPEP 2144.06.I.
Regarding claim 32,
The alpha delithiated chemical formula is LixHwNi1-aO2 where “x” is 0.02 to 0.2; “w” is 0 to 0.2; and a is 0.02 to 0.2 [0057]. When “w” is 0 to 0.2 it falls within the claimed range of 0 to 0.29.
Regarding claim 33,
	NELSON teaches forming alpha-delithiated nickel oxide from a precursor and oxidant [0056]-[0057] and subsequently treating with an alkaline solution of alkali metal salt to form beta-delithiated nickel oxide [0059]. The resulting beta-delithiated material is LixAyNi1+a-zMzO2∙nH2O [0059] where “x” is from about 0.02 to about 0.20; “y” is from about 0.03 to about 0.20; “a” is from about 0.02 to about 0.2; “z” is from about 0 to about 0.2; “n” is from about 0 to about 1 “A” (corresponding to claimed A’) is potassium, rubidium and/or cesium; M is a transition or non-transition metal. The examiner notes that in the claim “y” can be zero.
The reference does not expressly teach the claimed stoichiometric ratios. However, the stoichiometric ratios overlap the claimed ratios and are considered prima facie obvious as an overlapping range, MPEP 2144.05.I. 
Regarding claim 34,
	As described above, the beta-delithiated material includes both Li (lithium) and K (potassium).
Allowable Subject Matter
Claims 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 18, the examiner was unable to find prior art teaching the claimed formation of the alkali metal deficient material using an oxidant reactant of ammonium peroxydisulfate and/or monopersulfate with hydroxide salt of ammonium.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MURATA whose telephone number is (571)270-5596. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CLEVELAND can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUSTIN MURATA/Primary Examiner, Art Unit 1712